DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is made of the response filed on April 13, 2022.  In that response, claims 1 through 11 were amended and claims 12 and 13 were added.  Claims 1-13 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 12, and 13 recite “alcoholic transformation” in line 6.  This claim phrase renders the claim indefinite because what constitutes an “alcoholic transformation” is unclear.  “Transformation” Applicant’s disclosure uses “alcoholic transformation” in one instance (pre-grant publication US 2020/0281846, para.0009), which does not enlighten its meaning.  The term “transformation” generally means some change in form or appearance”, and “alcoholic transformation” would indicate some change in form or appearance brought about by an alcohol such as disinfection using an alcohol, i.e., not limited to extraction using an alcohol.  Moreover what degree of change suffices as “transformation” is not recited or ascertainable from the claim.
The disclosure teaches eliminating waxes in a concrete by adding alcohol to the concrete, homogenizing under stirring at 30 to 60 °C, refrigerating, and eliminating waxes by precipitation and filtration, followed by evaporating the alcohol to obtain the absolute (id., para.0011).  However, “[t]hough understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim”.  MPEP § 2111.01.II (citations omitted).  In other words, the Office cannot read this specific disclosed method of eliminating waxes in a concrete, using alcohol, into claim 10’s “alcoholic transformation”.    
For the purposes of examination now this claim term is construed as an extraction method involving an alcohol.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Huber (US 2017/0224757).
Huber teaches topical compositions containing natural and botanical extracts for use in inhibiting one, two, or three of (a)-(c): (a) demethylation of PP2A by PME-1 methylesterase; (b) formation of free radicals and reactive oxygen species; and/or (c) inflammation (title; abstract; paras.0012, 0063-64, 0097, 0127, 0148-49).  The inhibitory effect is used in topical compositions to whiten skin (para.027).  The botanical extracts specifically include those of juniper berry fruit and magnolia bark (abstract; paras. 0012, 0131-32, Table 1 under para. 0149, Table 1 under para.0150, Table 3; claim 1).  
Regarding an extract obtained from a concrete via an extraction process involving an alcohol, Huber teaches (para.0097) introducing a raw botanical material into a solvent such as isopropyl alcohol or toluene, letting it steep to obtain a crude extract, filtering and evaporating the solvent to obtain a “dried crude extract”, or a concrete.  The dried crude extract is washed with a polar solvent having a dielectric constant of no less than 30 such as water or methanol.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Huber (US 2017/0224757) as applied to claims 1, 2, 4, 8, and 12 above, and further in view of Wirth (US 2014/0323950).
Regarding claims 6 and 7, Wirth teaches sweet violet (Viola odorata) extract as comprising “skin-lightening compounds which are well known to the person skilled in the art” (para.0038) and further teaches treating skin with the same (claim 33).
Huber and Wirth individually do not teach using a combination of extracts of magnolia and violet, juniper and violet, or magnolia, juniper, and violet. 
However it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huber and Wirth and use the combination of extracts recited in the instant claims. The skilled person would have been motivated to do so because both references are drawn to skin-whitening, and “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  MPEP §2144.06 (I) (citations omitted).
Regarding claim 13 it would have been prima facie obvious for the skilled person to use absolute of violet prepared using Huber’s method.  The skilled person would have been motivated to do so because Huber teaches its method for preparing extracts of a wide variety of plant material and preparing the absolutes together using the same method avoids duplicative processes and is thus more efficient.

Claims 1-4, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huber (US 2017/0224757) as applied to claims 1, 2, 4, 8, and 12 above, and further in view of Kim (KR 101179589 B1).
Regarding claim 3, Huber does not specifically teach Magnolia officinalis bark.  
Kim teaches using extract of magnolia officinalis cortex or bark for skin whitening (title; abstract).  
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huber and Kim and use the extract from bark of Magnolia officinalis as recited in the instant claims. The skilled person would have been taught to do so because both references are drawn to skin-whitening using magnolia extracts, and Kim teaches that the bark of Magnolia officinalis  specifically works for that purpose.

Claims 1, 2, 4, 5, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huber (US 2017/0224757) as applied to claims 1, 2, 4, 8, and 12 above, and further in view of Pain (US 2010/0209407).
Regarding claim 5, Huber does not specifically teach Juniperus communis berry.  
Pain teaches that extract of Juniperus communis (juniper berry) decreases POMC gene in melanocytes and decreases the expression of at least a receptor chosen between MC-1R and/or .mu.  opioid receptor in melanocytes (para.0114).  It is “particularly  interesting to decrease skin pigmentation, for whitening or lightening effect, to increase brightness of tint, to prevent and/or fight against pigmentation spots related or unrelated to aging” (id.; see title; abstract; Table III; claims 24, 26).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huber and Pain and use the extract from Juniperus communis berry as recited in the instant claims. The skilled person would have been taught to do so because both references are drawn to skin-whitening using juniper berry extracts, and Pain teaches that the extract from Juniperus communis berry specifically works for that purposes.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615